Per Curiam:
None of the assignments of error in regard to the admission of evidence are in conformity to the Rules of Court, and for this reason have not been considered.
*142We do not agree with the learned judge of the court below that there was an ambiguity in the written contract between the parties, as to the food or provisions of the plaintiff’s family, or as to the food and fodder for the horses. This, however, is not important, as the evidence clearly shows the construction placed upon the contract by the parties themselves. The plaintiff’s family were provided with food by the defendants, and his horses with fodder, until this difficulty commenced. We may safely assume that this was what they understood the contract to mean. We are spared any discussion of this question, by the fact that if the ruling of the court, as set forth in the fifteenth assignment, was erroneous, it did the defendants no harm. The jury evidently found for the plaintiff only the amount of the year’s wages, excluding therefrom the claim for board for the plaintiff’s family and the keep of his horses.
Judgment affirmed.